              Case 2:19-cv-00266-DN Document 14 Filed 05/06/19 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    FRIENDS OF CEDAR MESA,                      Order Granting Motion to Consolidate
                                                Related Cases
                     Plaintiff,

    v.                                          Case No. 4:19-cv-00013-DN-PK

    U.S. DEPT. OF THE INTERIOR, et al.,         District Judge David Nuffer

                     Defendants.


    SOUTHERN UTAH WILDERNESS
    ALLIANCE,

                     Plaintiff,

    v.
                                                Case No. 2:19-cv-00266-DN
    DAVID BERNHARDT, et al.,
                                                District Judge David Nuffer
                     Defendants


           Based on Southern Utah Wilderness Alliance’s Unopposed Motion and Memorandum in

Support to Consolidate Related Cases (“Motion”), 1 pursuant to DUCivR 42-1, and for good

cause appearing,




1
    Docket no. 24, filed May 3, 2019.
            Case 2:19-cv-00266-DN Document 14 Filed 05/06/19 Page 2 of 2



          IT IS HEREBY ORDERED that the Motion 2 is GRANTED. Southern Utah Wilderness

Alliance v. Dernhardt, et al., case no. 2:19-cv-00266-DN, is consolidated in to Friends of Cedar

Mesa v. U.S. Department of the Interior, et al., 4:19-cv-00013-DN-PK.

          Signed this 6th day of May, 2019.

                                                    BY THE COURT:



                                                    David Nuffer
                                                    United States District Judge




2
    Id.
